Exhibit 10.27

Schedule of Non-Employee Director Compensation

Our non-employee directors receive an annual fee of $35,000 and reimbursement of
travel expenses in consideration for their services as directors. Non-employee
directors who also serve as members of our Audit Committee receive an additional
$15,000 per annum, and the non-employee director who serves as Chairman of our
Audit Committee receives an additional $20,000 per annum.

Our three non-employee directors who are unaffiliated with Oaktree or MTS are
also entitled to receive annual restricted stock award grants having a value
equal to $80,000. These awards will fully vest one year after the date of grant
based on continued service with us.

Our three non-employee directors who are affiliated with Oaktree or MTS are also
entitled to an annual cash payment of $80,000.

We have established a directors’ deferred compensation plan for all non-employee
directors. Mr. Dimick elected to participate in the director plan in 2009 and
have his annual board membership fee of $35,000 deferred into a stock account
and converted quarterly into phantom shares. Upon retirement, separation from
the Board of Directors, or the occurrence of a change of control, Mr. Dimick has
the option of being paid cash or issued common stock for his phantom shares. As
of January 1, 2010, Mr. Dimick elected to cease any contributions into the
directors’ deferred compensation plan. No other directors are currently
participating in the director plan.